DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-8 and 10-17 are objected to because of the following informalities:  the limitation “An electrode for a lithium electrochemical cell” includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “The electrode for a lithium electrochemical cell”.  Appropriate correction is required.
3.	Claim 5 is objected to because of the following informalities:  the limitation “ a dimeter” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “ a diameter”.   Appropriate correction is required.
4.	Claim 6 is objected to because of the following informalities:  the limitation “active electrode material comprises at least one of graphite particles and lithium
titanate particles” in lines 2-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “active electrode material comprises at least one of graphite particles or lithium titanate particles”.  Appropriate correction is required.
5.	Claim 12 is objected to because of the following informalities:  the limitation “ a dimeter” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “ a diameter”.   Appropriate correction is required.
13 is objected to because of the following informalities:  the limitation “active electrode material comprises at least one of graphite particles and lithium
titanate particles” in lines 2-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “active electrode material comprises at least one of graphite particles or lithium titanate particles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1 and 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites the limitation "the copper foil" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the copper foil current collector" as there is antecedent basis.  
10.	Claim 1 recites the limitation “the porous layer of resin-bonded particles of electrode material” in line 9. There is insufficient antecedent basis for this limitation in the claim.  For the the porous layer of resin-bonded particles of active electrode material” as there is antecedent basis.
11.	Claims 2-8 are rejected as depending from claim 1.
 12.	Claim 2 recites the limitation "the current collector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the copper foil current collector" as there is antecedent basis.
13.	Claim 3 recites the limitation "the current collector foil" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the copper foil current collector" as there is antecedent basis.
14.	Claims 11, 12, 16,  and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Claims 11 and 12 recite the limitation "the copper wires" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of integrally formed copper wires" as there is antecedent basis.
16.	Claim 16 recites the limitation "the porous layer and the surface of the copper foil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  "the porous electrode material and the surface of the current collector foil" as there is antecedent basis.
the porous layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the porous electrode material"  as there is antecedent basis.
Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claim(s) 1-3, 6-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda et al. (CA2,301,585).
Regarding claim 1, Kaneda discloses  an electrode for a lithium electrochemical cell (abstract) comprising: a copper foil current collector having opposing surfaces (Example 1, copper plate, p. 21, lines 22-23) and a selected area of at least one of the opposing current collector surfaces being coated with a porous layer of resin-bonded particles of active electrode material (Example 1, p. 25, lines 3-17); a coated area of the copper current collector surface being characterized by a field of closely-spaced upstanding copper wires integrally formed from copper material at the surface of the copper foil current collector with one end of each copper wire integrally attached to the remaining copper surface of the copper foil current collector (Example 1, copper plate was surface treated followed by oxidation treatment and subjected to a reducing treatment, p. 21, lines 21-27, p. 22, lines 1-22, p. 24, lines 20-28, p. 12, lines 9-15); the porous layer of resin-bonded particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires (Example 1, 
Regarding claim 2, Kaneda discloses all of the claim limitations as set forth above. Kaneda discloses the porous layer of resin-bonded particles of active electrode material have been applied to the field of upstanding copper wires so as to leave a space between at least a portion of the porous layer and the remaining copper surface of the copper foil current collector (see Example 4, Run No. 14 which produced the non-aqueous electrolyte secondary battery using surface-roughened rolled copper foil as the negative electrode current collector having a high capacity retention rate, p. 34, line 5-27 through p. 38, lines 1-10, Table 7).
Regarding claim 3, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses  the copper wires extend outwardly a distance of 500 nm (~ 0.5 micrometer, Example 1, p. 24, lines 24-27) which is within the claim range of up to about 30 micrometers from the remaining copper surface of the copper foil current collector, thus reading on the claim limitation. According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 6, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses the active    electrode material comprises at least one of graphite particles or lithium titanate particles(p. 16, lines 22-28, p. 17, lines 1-2).
Regarding claim 7, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses the porous layer further comprises conductive carbon particles distributed in resin (p. 19, lines 18-21).
one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 9, Kaneda discloses   an electrode for a lithium electrochemical cell (abstract) comprising: a current collector foil comprising copper (Example 1, copper plate, p. 21, lines 22-23) and a plurality of integrally formed copper wires attached to a surface of the current collector foil (Example 1, copper plate was surface treated followed by oxidation treatment and subjected to a reducing treatment, p. 21, lines 21-27, p. 22, lines 1-22, p. 24, lines 20-28, p. 12, lines 9-15), wherein the plurality of integrally formed copper wires define spaces therebetween (Example 1, p. 24, lines 24-28); and a porous electrode material comprising particles of active electrode material and a resin disposed in at least a portion of the spaces defined by the plurality of integrally formed copper wires (Example 1, p. 25, lines 3-17) and in which the porous electrode material covers terminal ends of the plurality of integrally formed copper wires (Example 1, slurry coated copper plates were dried and then pressed for increasing the film density, p. 25, lines 3-17).
Regarding claim 10, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses the plurality of integrally formed copper wires extend outwardly a distance of 500 nm (~ 0.5 micrometer, Example 1, p. 24, lines 24-27) which is within the claim range of up to about 30 micrometers from the surface of the current collector foil, thus reading one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 13, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses the active    electrode material comprises at least one of graphite particles or lithium titanate particles(p. 16, lines 22-28, p. 17, lines 1-2).
Regarding claim 14, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses the porous electrode material further comprises conductive carbon particles  (p. 19, lines 18-21).
Regarding claim 15, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses  the porous electrode material has a thickness of  175 µm (Example 5, p. 40, lines 5-11) which is within the claim range of greater than or equal to about 150 micrometers, thus reading on the claim limitation. According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 16, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses  a buffer space is disposed between the porous electrode material and the surface of the current collector foil (see Example 4, Run No. 14 which produced the non-aqueous electrolyte secondary battery using surface-roughened rolled copper foil as the negative electrode current collector having a high capacity retention rate, p. 34, line 5-27 through p. 38, lines 1-10, Table 7).
.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
22.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (CA2,301,585) as applied to claim 1 above.
Regarding claim 4, Kaneda discloses all of the claim limitations as set forth above. Kaneda discloses the whisker like metal has diameter and length subject to change according to the treating time (p. 24, lines 24-28, p. 25, lines 1-2) but does not explicitly disclose the copper wires have a length in a range from 2 micrometers to 30 micrometers.
It would have been obvious to one of ordinary skill in the art to provide the copper wires have a length in a range from 2 micrometers to 30 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). 
Regarding claim 5, Kaneda discloses all of the claim limitations as set forth above.  Kaneda discloses the whisker like metal has diameter and length subject to change according to the treating time (p. 24, lines 24-28, p. 25, lines 1-2) but does not explicitly disclose the
copper wires    have    a diameter in a range of 100 nanometers    to 1  micrometer.
It would have been obvious to one of ordinary skill in the art to provide the
copper wires    have    a diameter in a range of 100 nanometers    to 1  micrometer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). 
23.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (CA2,301,585) as applied to claim 9 above.

It would have been obvious to one of ordinary skill in the art to provide the plurality of integrally formed copper wires have a length in a range from 2 micrometers to 30 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). 
Regarding claim 12, Kaneda discloses all of the claim limitations as set forth above.  Kaneda discloses the whisker like metal has diameter and length subject to change according to the treating time (p. 24, lines 24-28, p. 25, lines 1-2) but does not explicitly disclose the plurality of integrally formed copper wires    have    a diameter in a range of 100 nanometers    to 1  micrometer.
It would have been obvious to one of ordinary skill in the art to provide the plurality of integrally formed copper wires    have    a diameter in a range of 100 nanometers    to 1  micrometer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724